DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over “Room-temperature magnetoelectric coupling in single-phase BaTiO3-BiFeO3 system” by Yang et al. (hereinafter Yang).
Regarding claims 1 and 6, Yang discloses a piezoelectric device, such as a thin film device (abstract), comprising a piezoelectric composition, the piezoelectric composition comprising an oxide having a perovskite structure, 
wherein the oxide contains bismuth, barium, iron and titanium (BaTiO3-BiFeO3, abstract);
an X-ray diffraction pattern of the piezoelectric composition after a polarization treatment has a first peak and a second peak in the range of a diffraction angle of 38.6° or more and 39.6° or less; the diffraction angle 2ϴ of the first peak is smaller than the diffraction angle 2ϴ of the second peak (Fig. 1c, where x is 0.720 to 0.775);
an intensity of the first peak (lower peak) is represented as IL; an intensity of the second peak (higher peak) is represented as IH (Fig. 1c).
Fig. 1c shows that IH (second, higher peak) is larger than IL (first, lower peak) but fails to expressly disclose wherein IH/IL is 0.00 or more and 2.00 or less.  However, in the figure when x=0.75, IH appears to be about twice the height of IL.  IH/IL of about 2 overlaps the instantly claimed range of 0.00 or more and 2.00 or less.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 2, Yang disclose the piezoelectric composition according to claim 1, wherein at least part of the oxide is represented by (1-x)BaTiO3-xBiFeO3 mFeO3]- y[BanTiO3]) wherein m and n are both 1, which fall within the instantly claimed ranges wherein m is of 0.96 or more and 1.06 or less and wherein n is 0.96 or more and 1.06 or less.  
Yang further discloses that x is 0.025 to 1.0 (abstract), which overlaps the instantly claimed range wherein y is 0.2 or more and 0.4 or less.  This provides a 1-x of 0 to 0.975, which overlaps the instantly claimed range wherein x is 0.6 or more and 0.8 or less.  See MPEP 2144.05(I).

Regarding claim 3, Yang discloses the piezoelectric composition according to claim 2.  As discussed above, both m and n can be 1, which are so close as to constitute overlap with the instantly claimed ranges of  
m is 1.02 or more and 1.05 or less; and 
n is 1.02 or more and 1.05 or less.   See MPEP 2144.05(I), cited above which also states that ‘Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close’.
Also note that Yang discloses (1-x)BaTiO3-xBiFeO3 where x is 0.025 to 1.0 (abstract).
As discussed above, x+y=1. When x = 0.765, which falls within the instantly claimed range of 0.6 or more and 0.8 or less, and n= 0.235, which falls within the instantly claimed range of 0.02 or more and 0.4 or less, this provides the formula (0.765)Ba1.02TiO3-(0.235)Bi1.02FeO3. Therefore, the reference suggests m and n equal to 1.02.

claim 4, Yang discloses the piezoelectric composition according to claim 1, wherein at least part of the oxide is a rhombohedral crystal (page 144101-2, para 1). 

Regarding claim 5, Yang discloses the piezoelectric composition according to claim 1, comprising a rhombohedral crystal of an oxide containing bismuth and iron (page 144101-2, para 1). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10937943 B2 (hereinafter 943). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach piezoelectric devices (instant claim 6 and 943 claim 5) comprising overlapping rhombohedral piezoelectric compositions comprising BimFeO3 and BanTiO3 (instant claims 1-5 and 943 claims 1-4).  The main difference between the claims is that the 943 claims contain small amounts of BimAlO3 (943 claim 1).  However, the instant claims contain the transitional phrase “containing” which is open language .
The 943 claims are silent regarding the XRD peaks as set forth in instant claim 1.  However, see MPEP 2112.01(I), which states that ‘Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established…"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."…Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product’. The 943 claims teach an overlapping composition with the same structure, therefore one of ordinary skill in the art would expect an overlapping XRD pattern, absent evidence to the contrary.

Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No. 16/715010 (hereinafter 010). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach piezoelectric devices (instant claim 6 and 010 claim 6) comprising overlapping rhombohedral piezoelectric compositions comprising BimFeO3 and BanTiO3 (instant claims 1-5 and 010 claims 1 and 5).  The main difference between the claims is that the 010 claims can contain small amounts of Ag (010 claim 1).  However, the instant claims contain the transitional 
The 010 claims are silent regarding the XRD peaks as set forth in instant claim 1.  However, see MPEP 2112.01(I), cited above. The 010 claims teach an overlapping composition with the same structure, therefore one of ordinary skill in the art would expect an overlapping XRD pattern, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734